DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 07/28/2021.
Claims 1-2, 4-9, 11-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. US 6421571 B1 by Spriggs; Bob et al.
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 6421571 B1 by Spriggs; Bob et al., in view of US Patent No. US 9158870 B2 by Aparicio; Juan et al.
This action is made Non-Final.
Priority
Acknowledgement is made to domestic priority under 35 U.S.C. 119(e) to application 15163609 filed on 05/24/2016.

---- This page is left blank after this line ----

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Please see analysis for each claim below.
Claims 1:
Step 1: the claims 1 is drawn to a method, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: The claim 1 limitations recite the abstract idea as follows (bolded for abstract idea, and underlined to show that abstract idea/mental step are explicitly claimed):
Claims
Analysis under Step 2A Prong 1
1. A method for automatically generating reports in an industrial automation environment, the method comprising: 

accessing a source of data containing information related to operation of an industrial automation system, wherein the source of data comprises computer-readable instructions that, when implemented by a system controller, instruct the system controller to carry out the operation of the industrial automation system; 

identifying user defined types (UDTs) containing a data property from the source of data; 









creating asset model tags that point to the UDTs in the system controller; 




creating asset definitions, wherein each asset definition is created by grouping all asset model tags of a particular UDT; 


instantiating a separate model for each asset in the industrial automation system based on the corresponding asset definition; and 

generating a report to display values of the asset model tags of the instantiated models.




Evaluated under Step 2A Prong 2.







Abstract Idea/Mental Process: The "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. In this case identifying UDT is not followed by any process steps automating these steps and is based on observation of source data, followed by judgement about specific datum to be UDT. This can be performed by a human mind.

Abstract Idea/Mental Process: Since no specific format is claimed in this non-computerized method, the creating a asset model tag can be performed with paper and pencil, assigning a name to it like “pump”. This step is therefore a judgement/opinion.


Abstract Idea/Mental Process: Likewise this is step of assigning tags to a group (creating a definition – name for the group) and is likewise a judgement/opinion. 

Abstract Idea/Mental Process: Since no model details are presented in this non-computerized step, and instantiation could simply be stating that source data value belongs to pump1. 

Evaluated under Step 2A Prong 2





Step 2A, Prong 2: In the context of MPEP § 2106, subsection III, Step 2A Prong Two determines whether The claim as a whole integrates the judicial exception into a practical application. MPEP 2106.04(d)I. states:
Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The additional elements (bolded below) recited in the claim 1 are: 
Claims
Analysis under Step 2A Prong 2
1. A method for automatically generating reports in an industrial automation environment, the method comprising: 

accessing a source of data containing information related to operation of an industrial automation system, wherein the source of data comprises computer-readable instructions that, when implemented by a system controller, instruct the system controller to carry out the operation of the industrial automation system; 



identifying user defined types (UDTs) containing a data property from the source of data; 
creating asset model tags that point to the UDTs in the system controller; 
creating asset definitions, wherein each asset definition is created by grouping all asset model tags of a particular UDT; 
instantiating a separate model for each asset in the industrial automation system based on the corresponding asset definition; and 


generating a report to display values of the asset model tags of the instantiated models.




The accessing of data is considered as mere data gathering activity and is considered as Insignificant Extra (pre) solution activity as shown in MPEP 2106.05(g). 
The wherein clause of how the source data is instructions which instruct the system controller to carry out the operation of the industrial automation system, is not positively recited to integrated to affect the rest of the limitation of the claim and is also immaterial to the fact that system controller is not the focus of the claim. 

Evaluated under Step 2A Prong 1 above.












Generating a report to display value generically is also considered Insignificant Extra (pre) solution activity as shown in MPEP 2106.05(g). 



Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component in an industrial automation environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). Further same rationale as covered in step 2A Prong 2 above is applicable here. 
Further, even if the “wherein” clause in “accessing a source of data” step is considered as additional element, such element to store & execute instruction on system controller is well known in the art (Supporting under MPEP 2106.05(d)    Well-Understood, Routine, Conventional Activity, in view of Berkhiemer Memo, See US Patent No. US 5970430 A by Burns; Harry A. et al. (Circa 1999). See Col. 22 Lines 49-53.   The claims 1 is therefore considered to be patent ineligible.
Claim 8 recites generic system components of a machine system which continually produces operational data over time; an industrial controller configured carry out operation of the machine system; a database storing the operational data of the machine system; and a computing system configured to perform step similar to claim 1. According to MPEP 2106.05(g) & (f), the generic machine system and industrial controller generically produce data which is gathered (in generic database) and used in the claim. Use of such element to store & execute instruction on system controller is well known in the art (Supporting under MPEP 2106.05(d)    Well-Understood, Routine, Conventional Activity, in view of Berkhiemer Memo, See US Patent No. US 5970430 A by Burns; Harry A. et al. (Circa 1999). See Col. 22 Lines 49-53.   Claim 8 is therefore rejected with similar rationale as claim 1.
Claim 17 recites one or more computer-readable storage media having program instructions stored thereon, performing limitations similar to claim 8. Claim 17 is therefore rejected with similar rationale as claim 8.
Claims 2 recite comprising receiving an input regarding a location path of the UDTs in the system controller and generally data gathering step under MPEP 2106.05(g) and does not add significantly more to the claim. Claim 9 recites similar limitation and is rejected likewise.
Claims 4 recite generating a report to display values of the asset model tags of the instantiated models comprises using a report definitions file as a template to organize the report and is data gathering step of generating report without specific details of a template, under MPEP 2106.05(g) and does not add significantly more to the claim. Claims 11 and 19 recites similar limitations and are rejected likewise.
Claims 5 recite wherein the values of asset model tags of the instantiated models are real time data and is mental step of evaluation and opinion to assign data as real time data. This may also be data gathering step under MPEP 2106.05(g) and does not add significantly more to the claim. Claim 12 recites similar limitation and is rejected likewise.
Claims 6 recite wherein the values of asset model tags of the instantiated models are data captured and stored in previous time points and is a data gathering step under MPEP 2106.05(g) and does not add significantly more to the claim. Claim 13 recites similar limitation and is rejected likewise.
Claims 7 recite further comprising modifying properties of the asset model tags based on user input is considered as a mental process of evaluation and judgement. This may also be data gathering step under MPEP 2106.05(g) and does not add significantly more to the claim. Claim 20 recites similar limitation and is rejected likewise.
Claims 14 recite wherein the computing system is further configured to create a file to expose properties of the asset model tags is considered as a mental process of evaluation and judgement (to expose data) being performed using generic computer. Creating a file without details of any specific structure/application format, but merely with an intent to expose (provide view to its content) is a mental process in a computing environment/computer/computer as a tool. See MPEP 2106.04(a)(2)III.C. Claim 15 recites which modifies the content of this file is also considered a mental process (of opinion) expressed as user modification in an computing environment of the stored datum (in a file), without any other details. See MPEP 2106.04(a)(2)III.C. Claim 15 is therefore similarly rejected likewise.
Claim 16 recites wherein the machine system comprises a plurality of circuit breakers and a plurality of feeder relays. This limitation only defines the data type gathered in data gathering step at best. As per MPEP 2106.05(g) this step does not add significantly more to the claim.
----- This page is left blank after this line -----





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. US 6421571 B1 by Spriggs; Bob et al.
Regarding Claim 1
Spriggs teaches a method for automatically generating reports in an industrial automation environment (Spriggs: Col.7 Lines 60-Col.28 Lines 6; related different current presentation values Col.15 Line 36-Col.17 Line 56 at least) , the method comprising: accessing a source of data containing information related to operation of an industrial automation system (Spriggs: Col. 6 Lines 11-13 "... The database module 80 includes a relational database 82 that is a repository for all configuration information as well as data collected by data acquisition devices 60. ..."as database module storing the configuration information and utility module storing the software for the configuration as in Col.6 Lines 49-Col.7 Line 5) , wherein the source of data comprises computer-readable instructions that, when implemented by a system controller (Spriggs: utility module storing the software for the configuration as in Col.6 Lines 49-Col.7 Line 5"...  The utilities module 200 includes software modules that increase the communications abilities and functionality of the system 10...."; Col.8 Lines 31-34 "... Thus, data can be received from and transmitted to each of the data acquisition devices 60 in the form of sensed data (data received), and configuration information and commands (data transmitted)..." an action performed by data collector module, which is part of the utility module 200), instruct the system controller to carry out the operation of the industrial automation system (Spriggs: Col.6 Lines 49-Col.7 Line 5 "... These utilities preferably include a configuration module 202 including configuration tools, data exporter modules 300 including custom interface modules,..." "... (10) Configuration tools are used to configure all data acquisition devices including instrumentation, construct machine train diagrams, and define the enterprise (i.e., the logical arrangement of machinery assets within the plant)...."; Also see Col.9 Line 14 on wards the section detailing “Data Acquisition Core” and how it manages configuration); identifying user defined types (UDTs) containing a data property from the source of data (Spriggs: Col.26 Lines 16-52, and specifically Lines 23-28 "... The enterprise configuration can cooperate with one or more data acquisition computers DAC.sub.N and thus, with a plurality of data acquisition devices 60 and describes the data collection process and the instrumentation connected to the data acquisition computers DAC.sub.N...." where the data collected (from source) ) ; creating asset model tags that point to the UDTs in the system controller (Spriggs: Col.26 Lines 16-52, and specifically Lines 28-33"... Next, the user starts populating this enterprise with machine assets by selecting the enterprise node and using menus and dialog boxes. For example, the user may populate the enterprise with, inter alia, turbines, pumps, couplings et cetera....") ; creating asset definitions, wherein each asset definition is created by grouping all asset model tags of a particular UDT (Spriggs: Col.28 Lines 7-16 – asset definition by grouping all particular asset types (e.g. a particular type of machine, pump, train, valve etc) in a component management group; Col.30 Lines 22-44) ; instantiating a separate model for each asset in the industrial automation system based on the corresponding asset definition (Spriggs: Col.27 Lines 8-16 model as specific template for an asset (e.g. a train) as UDT template/model) ; and generating a report to display values of the asset model tags of the instantiated models (Spriggs: Col.7 Lines 60-Col.28 Lines 6; related different representations of the current values displayed (reports/reported) in various forms - Col.15 Line 36-Col.17 Line 56 at least) .
Regarding Claims 2 & 9
Spriggs teaches further comprising receiving an input regarding a location path of the UDTs in the system controller (Spriggs: Col.22 Lines 14-25 show editing/inputting/changing configuration objects (presenting UDT/assets/templates Col.27 Lines 16-21) in an hierarchy; Col.14 Lines 6-19 & Col.11 Lines 63 -Col.12 Lines 21 discuss hierarchical view (path) of asset (UDT) in a configuration in GUI) .
Regarding Claims 3, 10 & 18
Spriggs teaches further comprising synchronizing the instantiated models with an information management and decision support system (Spriggs: Col.2 Lines 34-39 "... This ability is provided by the instant invention gathering information from multiple information sources within the plant control and automation systems and synchronously integrating the information onto a single unified display environment. ..."; Col.24 Lines 52-Col.25 Line 18 as synchronizing acquired data by sample  Number, speed, time or frequency between Data Acquisition Module and model representation Col.28 Lines 52—63 at least) .
Regarding Claims 4, 11 & 19
Spriggs teaches wherein generating a report to display values of the asset model tags of the instantiated models comprises using a report definitions file as a template to organize the report (Spriggs: Col.17 Lines 20-38 showing a specific format as in Fig.6 & 10 of the assets with their current/real-time/historical values; Col.27 Lines 7-32 showing templates to create similar objects; Also see “Plot Group Object and View” in Col.17) .
Regarding Claims 5 & 12
Spriggs teaches wherein the values of asset model tags of the instantiated models are real time data (Spriggs: Col.17 Lines 20-38 showing a specific format as in Fig.6 & 10 of the assets with their current/real-time/historical values) .
Regarding Claims 6 & 13
Spriggs teaches wherein the values of asset model tags of the instantiated models are data captured and stored in previous time points (Spriggs: Col.17 Lines 20-38 showing a specific format as in Fig.6 & 10 of the assets with their historical values in historical database).
Regarding Claims 7 & 20
Spriggs teaches further comprising modifying properties of the asset model tags based on user input (Spriggs: Col.22 Lines 14-25 show editing/ inputting /changing configuration objects (presenting UDT/assets/templates Col.27 Lines 16-21) in an hierarchy) .
Regarding Claim 8 & 17
Spriggs teaches a system  (Spriggs : Fig.2) for automatically generating reports in an industrial automation environment (Spriggs: Col.7 Lines 60-Col.28 Lines 6; related different current presentation values Col.15 Line 36-Col.17 Line 56 at least) , & (claim 17) One or more computer-readable storage media having program instructions stored thereon  (Spriggs: Fig.1 Col.21 Lines 57-32 – disclosing storage media) , wherein the program instructions, when executed by a computing system One or more computer-readable storage media having program instructions stored thereon, wherein the program instructions, when executed by a computing system (causes) the system comprising: a machine system which continually produces operational data over time (Spriggs: Col.2 Lines 53-56) ; an industrial controller configured carry out operation of the machine system (Spriggs: utility module storing the software for the configuration as in Col.6 Lines 49-Col.7 Line 5"...  The utilities module 200 includes software modules that increase the communications abilities and functionality of the system 10...."; Col.8 Lines 31-34 "... Thus, data can be received from and transmitted to each of the data acquisition devices 60 in the form of sensed data (data received), and configuration information and commands (data transmitted)..." an action performed by data collector module, which is part of the utility module 200) ; a database storing the operational data of the machine system (Spriggs: Database module 80 Fig.1) ; and a computing system configured to: access a source of data which comprises computer-readable instructions that (Spriggs: Col. 6 Lines 11-13 "... The database module 80 includes a relational database 82 that is a repository for all configuration information as well as data collected by data acquisition devices 60. ..."as database module storing the configuration information and utility module storing the software for the configuration as in Col.6 Lines 49-Col.7 Line 5; ), when implemented by the industrial controller (Spriggs: utility module storing the software for the configuration as in Col.6 Lines 49-Col.7 Line 5"...  The utilities module 200 includes software modules that increase the communications abilities and functionality of the system 10...."; Col.8 Lines 31-34 "... Thus, data can be received from and transmitted to each of the data acquisition devices 60 in the form of sensed data (data received), and configuration information and commands (data transmitted)..." an action performed by data collector module, which is part of the utility module 200), instruct the industrial controller to carry out the operation of the machine system (Spriggs: Col.6 Lines 49-Col.7 Line 5 "... These utilities preferably include a configuration module 202 including configuration tools, data exporter modules 300 including custom interface modules,..." "... (10) Configuration tools are used to configure all data acquisition devices including instrumentation, construct machine train diagrams, and define the enterprise (i.e., the logical arrangement of machinery assets within the plant)...."; Also see Col.9 Line 14 on wards the section detailing “Data Acquisition Core” and how it manages configuration); identify user defined types (UDTs) containing a data property from the source of data (Spriggs: Col.26 Lines 16-52, and specifically Lines 23-28 "... The enterprise configuration can cooperate with one or more data acquisition computers DAC.sub.N and thus, with a plurality of data acquisition devices 60 and describes the data collection process and the instrumentation connected to the data acquisition computers DAC.sub.N...." where the data collected (from source) ); create asset model tags that point to the UDTs in the industrial controller (Spriggs: Col.26 Lines 16-52, and specifically Lines 28-33"... Next, the user starts populating this enterprise with machine assets by selecting the enterprise node and using menus and dialog boxes. For example, the user may populate the enterprise with, inter alia, turbines, pumps, couplings et cetera...."); create asset definitions, wherein each asset definition is created by grouping all asset model tags of a particular UDT (Spriggs: Col.28 Lines 7-16 – asset definition by grouping all particular asset types (e.g. a particular type of machine, pump, train, valve etc) in a component management group; Col.30 Lines 22-44); instantiate a separate model for each asset in the industrial automation system based on the corresponding asset definition (Spriggs: Col.27 Lines 8-16 model as specific template for an asset (e.g. a train) as UDT template/model); and generate a report to display values of the asset model tags of the instantiated models (Spriggs: Col.7 Lines 60-Col.28 Lines 6; related different representations of the current values displayed (reports/reported) in various forms - Col.15 Line 36-Col.17 Line 56 at least).
Regarding Claim 14
Spriggs teaches wherein the computing system is further configured to create a file to expose properties of the asset model tags (Spriggs teaches: Col.,22 Lines 1-11 asset properties) .
Regarding Claim 15
Spriggs teaches further comprising an import tool which allows a user to modify properties of the asset model tags in the created file (Spriggs: Col.22 Lines 14-25 show editing/ inputting /changing configuration objects (presenting UDT/assets/templates Col.27 Lines 16-21) in an hierarchy; Col.21 Lines 30-39 – various file types associated with document object (representing the specific tag/asset); Col.28 Lines 17-34 show the asset models for display view document object).
---- This page is left blank after this line ----

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 6421571 B1 by Spriggs; Bob et al., in view of US Patent No. US 9158870 B2 by Aparicio; Juan et al.
Regarding Claim 16
Teachings of Spriggs are shown in the parent claim 14. Although Spriggs teaches assets such as turbines, pumps, couplings (Col.26 Lines 29-33) and power generation plants (Col.14 Lines 26), Spriggs does not teach asset management for machine system comprises a plurality of circuit breakers and a plurality of feeder relays.
Aparicio teaches wherein the machine system comprises a plurality of circuit breakers and a plurality of feeder relays (Aparicio: Col.5 Lines 47-63).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Aparicio to Spriggs for modeling asset management for this specific (relay/feeder) asset. The motivation to combine would have been that Aparicio and Spriggs are analogous art to the claimed invention in the field of modeling asset management and it optimization (Aparicio: Abstract; Col.2 Lines 31-36).
---- This page is left blank after this line ----  


Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
---- This page is left blank after this line ----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Friday, November 18, 2022